Case 9:20-cv-82318-RAR Document 12 Entered on FLSD Docket 01/19/2021 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA


   Leviathan Security Group, Inc., a       Case No.: 9:20-cv-82318-RAR
   Delaware corporation,

         Plaintiff,

   v.

   Leviathan Defense Group, LLC d/b/a
   Leviathan Security Solutions, a
   Florida limited liability company,
   and Michael W. Bird, Jr., an
   individual,

         Defendants.


                      DEFENDANTS’ ANSWER TO COMPLAINT

        Defendants, Leviathan Defense Group, LLC (“LDG”) and Michael W. Bird, Jr.

  (collectively referred to as “Defendants”), by and through undersigned counsel,

  hereby answer the Complaint [DE 1] filed by Plaintiff, Leviathan Security Group, Inc.

  (“LSG”). Any allegation not specifically admitted below is denied.

        1.     Admitted that LSG purports to allege the referenced claims, but LDG

  otherwise denies any liability for such claims.

        2.     Admitted.

        3.     Admitted that venue is proper in this District. Denied that Defendants

  are engaged in trademark infringement and/or unfair competition.




                                            1
Case 9:20-cv-82318-RAR Document 12 Entered on FLSD Docket 01/19/2021 Page 2 of 7




        4.      Plaintiff is without knowledge of information sufficient to form a belief

  as to the truth of the allegations of Paragraph 4, and therefore, the allegations are

  denied.

        5.      Admitted.

        6.      Admitted.

        7.      Defendants are without knowledge of information sufficient to form a

  belief as to the truth of the allegations of Paragraph 7, and therefore, the allegations

  are denied.

        8.      Defendants are without knowledge of information sufficient to form a

  belief as to the truth of the allegations of Paragraph 8, and therefore, the allegations

  are denied.

        9.      Defendants are without knowledge of information sufficient to form a

  belief as to the truth of the allegations of Paragraph 9, and therefore, the allegations

  are denied.

        10.     Defendants are without knowledge of information sufficient to form a

  belief as to the truth of the allegations of Paragraph 10, and therefore, the allegations

  are denied. The USPTO’s record regarding the referenced United States Trademark

  Application otherwise speaks for itself.

        11.     Defendants are without knowledge of information sufficient to form a

  belief as to the truth of the allegations of Paragraph 11, and therefore, the allegations

  are denied. The USPTO’s record regarding the referenced United States Trademark

  Application and Registration otherwise speaks for itself.



                                             2
Case 9:20-cv-82318-RAR Document 12 Entered on FLSD Docket 01/19/2021 Page 3 of 7




        12.     Defendants are without knowledge of information sufficient to form a

  belief as to the truth of the allegations of Paragraph 9, and therefore, the allegations

  are denied.

        13.     Admitted that LDG was formed to provide consumers executive security

  services – namely the protection of individuals and their property from physical

  harm. Admitted that LDG has used the names “Leviathan Security Solutions,”

  “Leviathan Secure,” “Leviathan Defense Group,” and “Leviathan” in connection with

  such executive security services. Denied as to the remainder of the allegations of

  Paragraph 13.

        14.     Denied.

        15.     Admitted that the domain name www.leviathansecure.com was

  registered on October 8, 2020. Denied as to the remaining allegations of Paragraph

  15.

        16.     Admitted that the domain name www.leviathandefensegroup.com was

  registered on October 8, 2020. Denied as to the remaining allegations of Paragraph

  16.

        17.     Denied that archive.org indicates when the www.leviathansecure.com

  website launched. Admitted that in November 2020, LDG marketed its executive

  security services to consumers using the names LEVIATHAN SECURE and

  LEVIATHAN SECURITY SOLUTIONS.




                                             3
Case 9:20-cv-82318-RAR Document 12 Entered on FLSD Docket 01/19/2021 Page 4 of 7




        18.     Admitted that LDG used Twitter (using the name “Leviathan Security

  Services” and the Twitter handle “SecureLeviathan”) to market its executive security

  services. Denied as to the remaining allegations of Paragraph 18.

        19.     Admitted.

        20.     Admitted that LDG uses the name Leviathan Defense Group to identify

  its Facebook page and uses the wwww.LeviathanDefenseGroup.com website to

  promote its executive security services. Denied as to the remaining allegations of

  Paragraph 20.

        21.     Denied.

        22.     Denied.

        23.     Denied.

        24.     Denied as phrased. Admitted that LSG has never expressly authorized

  or consented to LDG using LDG’s own marks, but denied that LDG was required to

  obtain any such authorization or consent. Denied as to the remaining allegations of

  Paragraph 24.

        25.     Denied.

        26.     Denied.

        27.     Denied.

        28.     Defendants are without knowledge of information sufficient to form a

  belief as to the truth of the allegations of Paragraph 28, and therefore, the allegations

  are denied.




                                             4
Case 9:20-cv-82318-RAR Document 12 Entered on FLSD Docket 01/19/2021 Page 5 of 7




        29.     Defendants are without knowledge of information sufficient to form a

  belief as to the truth of the allegations of Paragraph 29, and therefore, the allegations

  are denied.

        30.     Denied.

                                     COUNT I
                False Designation of Origin under the Lanham Act
                                15 U.S.C. § 1125(a)

        31.     Defendants reallege their responses to paragraph 1-30.

        32.     Denied.

        33.     Denied.

        34.     Denied.

                                    COUNT II
                  Trademark Infringement under the Lanham Act
                                 15 U.S.C. § 1114

        35.     Defendants reallege their responses to paragraph 1-30.

        36.     Defendants are without knowledge of information sufficient to form a

  belief as to the truth of the allegations of Paragraph 36, and therefore, the allegations

  are denied.

        37.     Denied.

        38.     Denied.

        39.     Denied.

        40.     Denied.

        41.     Denied.

        42.     Denied.



                                             5
Case 9:20-cv-82318-RAR Document 12 Entered on FLSD Docket 01/19/2021 Page 6 of 7




        43.    Denied.

                                 COUNT III
                Trademark Infringement and Unfair Competition
                         under Florida Common Law


        44.    Defendants reallege their responses to paragraph 1-30.

        45.    Admitted that LSG purports to allege the referenced claim, but LDG

  otherwise denies any liability for such claim.

        46.    Denied.

        47.    Denied.


        WHEREFORE, Defendants respectfully request that the Court deny all relief

  requested by Plaintiff in its Counterclaim, and award Defendants its reasonable

  attorney’s fees and expenses pursuant to 15 U.S.C. 1117.


  Dated January 19, 2021
                                                By: s/ Michael Chesal
                                                    Steven I. Peretz, Esq.
                                                    speretz@pch-iplaw.com
                                                    Florida Bar No. 329037
                                                    Michael B. Chesal, Esq.
                                                    mchesal@pch-iplaw.com
                                                    Florida Bar No. 775398
                                                    Alberto Alvarez, Esq.
                                                    aalvarez@pch-iplaw.com
                                                    Florida Bar No. 106859
                                                    Peretz Chesal & Herrmann, P.L.
                                                    1 S.E. 3rd Avenue, Suite 1820
                                                    Miami, Florida 33131
                                                    T: 305-341-3000 | F: 305-371-6807
                                                    Counsel for Defendants




                                            6
Case 9:20-cv-82318-RAR Document 12 Entered on FLSD Docket 01/19/2021 Page 7 of 7




                           CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served on

  January 19, 2021 on all counsel or parties of record in the manner specified on the

  Service List below.

                                                 /s/Michael Chesal


  Catherine F. Hoffman, Esq.
  choffman@dickinsonwright.com
  Vijay G. Brijbasi, Esq.
  vbrijbasi@dickinsonwright.com
  Julie Dahlgard, Esq.
  jdahlgard@dickinsonwright.com
  350 East Las Olas Boulevard, Suite 1750
  Fort Lauderdale, Florida 33301
  Phone: (954) 991-5420 |Fax: (844) 670-6009
  VIA CM/ECF




                                           7
